MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ decision affirming the Immigration Judge’s (“IJ”) order of removal.
The record shows that, at the time of petitioner’s last hearing before the IJ, her immigration proceedings had been pending for over three years. The IJ correctly determined that petitioner had abandoned her application for asylum because she failed to submit her fingerprints as required during the three year period. Moreover, the IJ did not abuse his discretion in denying petitioner’s request for a continuance to prepare an application for adjustment of status because petitioner presented no evidence of eligibility for that form of relief. See Rios-Berrios v. INS, 776 F.2d 859, 862 (9th Cir.1985).
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.